  Case 7:20-cv-08070-CS
         Case 7:20-cv-08070-CS
                          Document
                               Document
                                   8-1 (Court
                                          9 Filed
                                              only) 11/16/20
                                                      Filed 11/16/20
                                                               Page 1 Page
                                                                      of 5 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRANK PALOMPELLI,

                                  Plaintiff,

                      -against-                                    7:20-CV-8070 (CS)

 JILLIAN SMITH, M.D.; FREDERICK                                  ORDER OF SERVICE
 BERNSTEIN, M.D.; CARL J. KOENIGSMAN,
 M.D.; GREEN HAVEN C.F. MEDICAL DEPT.,

                                  Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiff, who is currently incarcerated in the Shawangunk Correctional Facility, brings

this pro se action asserting claims under 42 U.S.C. § 1983 for damages, alleging that the

defendants violated his federal constitutional rights. He sues (1) Jillian Smith, a nurse

practitioner assigned to the Green Haven Correctional Facility, (2) Frederick Bernstein, a

physician assigned to Green Haven, (3) Carl J. Koenigsman, the Chief Medical Officer of the

New York State Department of Corrections and Community Supervision, and (4) the “Green

Haven C.F. Medical Dept.” By order dated November 13, 2020, the court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). 1

       For the reasons discussed below, the Court dismisses Plaintiff’s claims against the “Green

Haven C.F. Medical Dept.” The Court also directs service on Defendants Smith, Bernstein, and

Koenigsman.




       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
     Case 7:20-cv-08070-CS
            Case 7:20-cv-08070-CS
                             Document
                                  Document
                                      8-1 (Court
                                             9 Filed
                                                 only) 11/16/20
                                                         Filed 11/16/20
                                                                  Page 2 Page
                                                                         of 5 2 of 5




                                   STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject-matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these

grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66,

72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks

and citations omitted, emphasis in original).

                                           DISCUSSION

A.      “Green Haven C.F. Medical Dept.”

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” See West v. Atkins, 487

U.S. 42, 48-49 (1988). A correctional facility’s medical department is not considered a “person”

for the purpose of §1983. See, e.g., Monroe v. Rockland Cnty. Corr. Facility, No. 7:20-CV-6807,

2020 WL 5026592, at *1 (S.D.N.Y. Aug. 25, 2020); Thompson v. Hartford Cnty. Med. Dep’t, No.

3:19-CV-1983, 2020 WL 2198096, at *3 (D. Conn. May 6, 2020). The Court therefore dismisses

Plaintiff’s claims under § 1983 against the “Green Haven C.F. Medical Dept.” for failure to state

a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

                                                  2
     Case 7:20-cv-08070-CS
            Case 7:20-cv-08070-CS
                             Document
                                  Document
                                      8-1 (Court
                                             9 Filed
                                                 only) 11/16/20
                                                         Filed 11/16/20
                                                                  Page 3 Page
                                                                         of 5 3 of 5




B.      Service on the remaining defendants

        As Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the Court

and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that a summons and the complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the complaint on Defendants Smith, Bernstein, and Koenigsman until the Court reviewed the

complaint and ordered that summonses be issued for those defendants. The Court therefore

extends the time to serve Defendants Smith, Bernstein, and Koenigsman until 90 days after the

date that summonses are issued for those defendants. If the complaint is not served on

Defendants Smith, Bernstein, and Koenigsman within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service of the complaint on Defendants Smith, Bernstein, and

Koenigsman, the Clerk of Court is instructed to fill out U.S. Marshals Service Process Receipt

and Return forms (“USM-285 forms”) for those defendants. The Clerk of Court is further

instructed to issue summonses for Defendants Smith, Bernstein, and Koenigsman, and deliver to



                                                   3
   Case 7:20-cv-08070-CS
          Case 7:20-cv-08070-CS
                           Document
                                Document
                                    8-1 (Court
                                           9 Filed
                                               only) 11/16/20
                                                       Filed 11/16/20
                                                                Page 4 Page
                                                                       of 5 4 of 5




the Marshals Service all of the paperwork necessary for the Marshals Service to effect service of

the complaint on those defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss this action if Plaintiff fails to do so.

                                            CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

        The Court dismisses Plaintiff’s claims against the “Green Haven C.F. Medical Dept.” 28

U.S.C. § 1915(e)(2)(B)(ii).

        The Court also directs the Clerk of Court to (1) issue summonses for Defendants Smith,

Bernstein, and Koenigsman, (2) complete USM-285 forms with the service addresses for those

defendants, and (3) deliver all documents necessary to effect service on those defendants to the

U.S. Marshals Service.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 16, 2020
           White Plains, New York

                                                                CATHY SEIBEL
                                                           United States District Judge




                                                   4
Case 7:20-cv-08070-CS
       Case 7:20-cv-08070-CS
                        Document
                             Document
                                 8-1 (Court
                                        9 Filed
                                            only) 11/16/20
                                                    Filed 11/16/20
                                                             Page 5 Page
                                                                    of 5 5 of 5




                  DEFENDANTS AND SERVICE ADDRESSES


       1. Jillian Smith, N.P.
          Green Haven Correctional Facility
          594 Route 216
          Stormville, New York 12582-0010

       2. Frederick Bernstein, M.D.
          Green Haven Correctional Facility
          594 Route 216
          Stormville, New York 12582-0010

       3. Carl J. Koenigsman, M.D.
          New York State Department of Corrections and Community Supervision
          1220 Washington Avenue
          Albany, New York 12226-2050
